Title: To James Madison from Edmund Randolph, 20 September 1782
From: Randolph, Edmund
To: Madison, James


Dear sir
Richmond Sep: 20. 1782.
I communicated to the governor that there were letters from Carleton, addressed to him, in the post office of Philadelphia. I find from his conversation yesterday, that he has given the delegation a full account of them.
I have this day remitted to Colo. Bland 60£. He has 100£ more assigned him upon the sale of some flour. This precedent will unquestionably lead to the remittance of an equal sum to his brethren in the delegation, and it shall be urged by me with its utmost force. The executive have a large quantity of specifics in hand, but cannot take any arrangement for the sale of them until the assembling of a full board.
Mrs. Jefferson has at last shaken off her tormenting pains by yielding to them, and has left our friend inconsolable. I ever thought him to rank domestic happiness in the first class of the chief good; but I scarcely supposed, that his grief would be so violent, as to justify the circulating report, of his swooning away, whenever he sees his children.
I have inquired into the state of Mr. Ross’s funds in Philadelphia. It appears, that altho’ his credit is sound and competent to any occasion, on which he shall exert it, it is not founded on effects in the hands of his correspondent. This circumstance, added to his having abandoned his connection with the public, as commercial agent, defeats the hope of inlisting his pecuniary ability into the service of your necessity.
I recommend a very pointed application to the executive for money. Not that I doubt their anxiety for your situation, because I know it to be great. But there is an eloquence, which actual suffering can command, and which is not in the reach of even its friend. Specie is wretchedly scarce here: and perhaps it may require some apology, should the specifics be sold at under value from this cause. This apology, if necessary, will be found in a strenuous representation of your pressure.
I yesterday read a letter from General Irvine at Fort Pitt, to the commissioner of our war-office. He seems to doubt whether an attempt upon that post will be made, unless congress are possessed of other intelligence, than what has reached him.
From the south we hear nothing. Our sea-coast does not afford a single event. These will be my complaints until the meeting of the assembly, when you shall have a liberal use of the cypher.
Adieu.
